Title: Patrick Gibson to Thomas Jefferson, 17 May 1815
From: Gibson, Patrick
To: Jefferson, Thomas


            
              Sir Richmond  17th May 1815
              I have received your favor of the 10th Inst inclosing $2940 in treasury notes, $2000 of which I shall hold subject to your order, as the balance together with the prds of your flour & Tobacco, will be sufficient to discharge the several sums mentioned in your letter of the 6th—I send you annexed account sales of your flour & Tobacco nt prds $2314.81 at your credit, nothing but the order and flavor of your Tobacco enabled me to get 10$ for it.
              With great respect I am Your obt ServtPatrick Gibson
            
            
              P.S: On reflection I have consider’d that it would be better to pay off your note in bank with the treasury notes at the 1½ prCt than to let them lie idle and borrow the money at a disct of the bank; and should the money it be wanted here, have still to make that sacrifice—In case you should require any sum hereafter more than will arise from the sale of your flour yet to come down, you may calculate on my obtaining it from the bank upon your Sending me your note.—
            
          